In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-2225
LEROY EPPS and ROBERT VENABLE, III,
                                            Plaintiffs-Appellants,
                                 v.

CREDITNET, INC.,
                                           Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
       No. 00-C-1451—John Paul Godich, Magistrate Judge.
                          ____________
 ARGUED OCTOBER 29, 2002—DECIDED FEBRUARY 28, 2003
                    ____________


 Before CUDAHY, COFFEY, and EASTERBROOK, Circuit
Judges.
  CUDAHY, Circuit Judge. Plaintiffs Leroy Epps and Rob-
ert Venable, III appeal a summary judgment entered
against them in their suit against defendant Creditnet,
alleging that Creditnet’s earlier action in Indiana Small
Claims Court for check deception violated the Indiana
Uniform Consumer Credit Code’s limitation on charges
associated with consumer loans. Because the Small Claims
Court’s judgment of civil damages for check deception is
a valid state court judgment, the Rooker-Feldman doc-
trine denies the district court and this court subject mat-
2                                                     No. 02-2225

ter jurisdiction to review that prior state court decision.
We remand to the district court with instructions to
dismiss.


                                 I.
  Leroy Epps and Robert Venable (Plaintiffs) both financed
the purchase of automobiles using a retail installment
contract that they entered into with Auto Advantage
Corporation. Auto Advantage subsequently assigned all
right, title and interest in the contracts to defendant
Creditnet, Inc. (Creditnet). Epps tendered a check of
$330.00 to Creditnet in payment of an installment of his
contract that was returned unpaid to Creditnet because
of insufficient funds. Venable tendered a check of $280.38
to Creditnet in payment of an installment of his contract
that was returned unpaid to Creditnet because Venable
did not have an account at the drawee bank. Creditnet
sent both Epps and Venable a letter notifying them that
their respective checks had not been honored. Neither
Epps nor Venable has ever made good on his respective
check.
  In September 1999, Creditnet and attorney Charles
Sheeks (as debt collector for Creditnet) filed suit against
both Epps and Venable in Marion County, Indiana,
Small Claims Court for $990.00 and $841.14, respectively.
The suits were filed under Indiana Code §§ 35-43-5-5,1



1
    Ind. Code § 35-43-5-5 reads in part:
      (a) A person who knowingly or intentionally issues or delivers
      a check, a draft, or an order on a credit institution for the
      payment of or to acquire money or other property, knowing
      that it will not be paid or honored by the credit institution
      upon presentment in the usual course of business, commits
      check deception, a Class A misdemeanor.
No. 02-2225                                                        3

34-24-3-1,2 the Indiana check deception statutes crim-
inalizing the intentional delivery of a bad check and pro-
viding the victim a civil action for treble damages for such
a criminal violation. Judgment was thereafter entered
against Epps and Venable for treble damages.
  A year later, Epps and Venable filed suit in federal court
in the Southern District of Indiana against Creditnet
and Sheeks alleging in count I a class claim under the
Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.
§§ 1692 et seq., against Sheeks only; in count II a class
claim under the Indiana Uniform Consumer Credit Code
(IUCCC), Ind. Code §§ 24-4.5-1-1 et seq., against Creditnet
only; and in count III an individual claim under the FDCPA
against Sheeks for attempting to collect from Venable a
debt that had been discharged in bankruptcy. The district
court purported to exercise supplemental jurisdiction
over the state law claim in count II under 28 U.S.C.
§ 1367(a).3


2
    Ind. Code § 34-24-3-1 reads in part:
      If a person suffers a pecuniary loss as a result of a violation
      of Ind. Code § 35-43, Ind. Code § 35-42-3-3, Ind. Code
      § 35-42-3-4, or Ind. Code § 35-45-9, the person may bring a
      civil action against the person who caused the loss for the
      following:
      (1) An amount not to exceed three (3) times the actual
      damages of the person suffering the loss.
      (2) The costs of the action.
      (3) A reasonable attorney’s fee.
      ***
      (7) All other reasonable costs of collection.
3
    28 U.S.C. § 1367(a) provides that:
      Except as provided in subsections (b) and (c) or as expressly
      provided otherwise by Federal statute, in any civil action of
                                                      (continued...)
4                                                      No. 02-2225

  The claim in count II against Creditnet alleged that the
IUCCC limited penalties for bad checks to $20, Ind. Code
§ 24-4.5-3-202(1)(f), and that the “seeking or collecting” of
any amount above the allowed $20 made Creditnet liable
“to cancel or make restitution of the excess charges.”
Complaint at ¶72. On cross-motions for summary judg-
ment on a stipulated record, the district court granted
Creditnet’s motion for summary judgment on count II.4 The
district court found that the IUCCC did not conflict with
the Indiana criminal and civil bad check statutes, and
that the IUCCC did not preclude civil liability for viola-
tion of the bad check statutes. Further, the court ruled
that the IUCCC is concerned with charges in a consumer
loan contract, not with limiting liability for criminal check
deception. The district court entered final judgment on
the claims brought against Creditnet in April 2002. This
appeal followed.


                                 II.
  A district court’s grant of summary judgment is reviewed
de novo, construing all facts and drawing all reasonable



3
    (...continued)
       which the district courts have original jurisdiction, the
       district courts shall have supplemental jurisdiction over all
       other claims that are so related to claims in the action with-
       in such original jurisdiction that they form part of the same
       case or controversy under Article III of the United States
       Constitution. Such supplemental jurisdiction shall include
       claims that involve the joinder or intervention of additional
       parties.
4
  The court granted in part and denied in part the cross-motions
for summary judgment of Sheeks and the Plaintiffs with re-
spect to counts I & III. Summary judgment on those counts is
not before us on appeal.
No. 02-2225                                                      5

inferences from those facts in favor of the non-moving
party. Peele v. Country Mut. Ins. Co., 288 F.3d 319, 326 (7th
Cir. 2002). The parties have stipulated to all of the facts
in this case, and the only questions for us are issues of
interpretation of state law, which are also reviewed de novo.
Lexington Ins. Co. v. Rugg & Knopp, Inc., 165 F.3d 1087,
1090 (7th Cir. 1999). A district court’s determination that
it has subject matter jurisdiction is additionally one that
we review de novo. Daniels v. Area Plan Comm’n, 306 F.3d
445, 452 (7th Cir. 2002).
  The first and dispositive issue that we must address
concerns subject matter jurisdiction. Creditnet argues
that the district court lacked subject matter jurisdiction
under the Rooker-Feldman doctrine.5 See, e.g., Dist. of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). The
Rooker-Feldman doctrine is a principle of jurisdiction that
precludes the lower federal courts from applying appel-
late review to state court decisions. An action in federal
court that alleges an injury “inextricably intertwined” with
a state court decision, such that success in the federal court
would require overturning the state court decision, is
barred by the Rooker-Feldman doctrine. See Lewis v.
Anderson, 308 F.3d 768, 772 (7th Cir. 2002); Edwards
v. Illinois Bd. of Admissions to the Bar, 261 F.3d 723, 729
(7th Cir. 2001). Epps and Venable’s suit against Credit-
net attacks the validity of the Indiana state court’s treble


5
  Rooker-Feldman was mentioned but not argued by Creditnet
in the district court. The district court, in a footnote, found the
doctrine inapplicable because “Plaintiffs’ claims are predicated
upon actions by Mr. Sheeks that occurred before the small claims
court entered judgment.” App. at 9 n.1. While this may be true
with respect to the FDCPA claim against Sheeks, the statement
does not address the IUCCC claim against Creditnet before us
in the present case.
6                                               No. 02-2225

damages judgment and is, therefore, an action over
which the district court lacked subject matter jurisdic-
tion under the Rooker-Feldman doctrine.
 Epps and Venable’s claim arises under Indiana’s Uniform
Consumer Credit Code, which provides, in part,
    (1) In addition to the loan finance charge permitted
    by [other IUCCC code sections], a lender may con-
    tract for and receive the following additional charges
    in connection with a consumer loan:
    ***
    (f) A charge not to exceed twenty dollars ($20) for each
    return by a bank . . . of a dishonered check . . . issued
    by the debtor.
Ind. Code § 24-4.5-3-202(1)(f). Epps and Venable allege
that the treble damages assessed under the bad check
statutes are not authorized by the IUCCC. The Plaintiffs
also allege that under the IUCCC they cannot be re-
quired to pay such “excess charges” and can recover dam-
ages for the assessment of “excess charges.” Ind. Code § 24-
4.5-5-202(3)-(4); see also Complaint at ¶72. Their prayer
for relief asks the district court to set aside the judgment
of the Marion County Small Claims Court and “refund”
(constructively, since the damages have not been paid) the
damages assessed by the state court against Epps and
Venable. According to the Plaintiffs, we should find that
the application by the Small Claims Court of the bad
check statutes was in error because the IUCCC preempts
the bad check statutes. Thus, the claim before us is inex-
tricably intertwined with the civil bad check claim previ-
ously adjudicated by the state court.
  Epps and Venable argue that their claim does not ask
us to review the state court judgment because their
claim arose at the time Creditnet filed its suit in state
court and exists regardless of the state court’s ultimate
No. 02-2225                                                 7

adjudication. But the Plaintiffs’ interpretation of the
IUCCC is fundamentally flawed. The Plaintiffs were not
liable under the civil bad check statutes until the state
court entered judgment against them. Indiana law
makes treble damages available in a civil action, but
damages do not lie until a court has found liability, de-
termined damages and entered judgment.
   Epps and Venable try to avoid this result by re-
characterizing the Small Claims action as an enforcement
action “to collect the excess charge.” Appellants’ Br. at 16.
This argument is specious. The state court action in
question clearly was not an enforcement action. The
purpose of the state court action was to seek a determina-
tion of legal liability and damages. Therefore, the “charge”
against which the Plaintiffs’ current suit was filed did
not come into existence prior to judgment, and the Plain-
tiffs’ current suit has as its principal purpose the invalida-
tion of that judgment. Contrary to the assertions of Epps
and Venable, if the underlying Small Claims state court
action had never gone to judgment, there would be no
“charge” and, consequently, nothing to be set aside by the
present suit.
  Epps and Venable cite an unpublished district court
opinion and an unpublished district court order to sup-
port their position. But these cases are not helpful. Witt
v. Westfield Acceptance Corp., No. IP 00-1001-CS/H, 2002
U.S. Dist. LEXIS 7821 (S.D. Ind. March 25, 2002), also
involved state law claims under the IUCCC. Witt also
sought to overturn a treble damages award under Indi-
ana state law. In addition, she claimed that she was
not challenging the judgment but instead challenging
the filing of the lawsuit to collect more than the charges
allowable under the IUCCC. Id. The district court dis-
missed this count of the complaint on statute of limita-
tions grounds. Epps and Venable note that a co-plaintiff
in Witt raising identical claims did not suffer dismissal.
8                                                No. 02-2225

They want us to infer that this co-plaintiff’s claims under
the IUCCC went forward in the face of Rooker-Feldman.
The conclusion, argue Epps and Venable, is that Witt’s
claim that the IUCCC defeated the prayer for treble
damages would also have been justiciable in the face of
Rooker-Feldman. Appellants’ Br. at 17. But it is pure
speculation whether the co-plaintiff’s claim went forward
in the face of a Rooker-Feldman challenge and whether
Witt’s claim would have been justiciable if it had survived
the statute of limitations. We find this argument unper-
suasive.
  In addition, the refusal of the district court in Brooks
v. Auto Sales & Service, Inc., No. IP 00-1467-CM/S, 2001
U.S. Dist. LEXIS 8059 (S.D. Ind. June 15, 2001), to dis-
miss an FDCPA claim under the Rooker-Feldman doc-
trine, is similarly unpersuasive. The court in Brooks found
that Rooker-Feldman did not bar an FDCPA claim in
federal court when an attorney acting as a debt collector
had filed suit in Small Claims Court for amounts due on
a retail installment contract plus attorney’s fees. Id. The
federal suit, the court found, arose before the entry of
judgment in the state action. The cause of action in Brooks,
however, stemmed from conduct allegedly in violation of
15 U.S.C. § 1692e, which prohibits certain types of repre-
sentations in the course of collecting a debt. The repre-
sentation at issue was the filing of a suit requesting at-
torney’s fees that the plaintiffs alleged was false, deceptive
or misleading. The present case is not an FDCPA case,
and it does not involve the representations made in fil-
ings in the Small Claims Court (despite Plaintiffs’ asser-
tion to the contrary). Instead, it involves the entry of a
money judgment against Epps and Venable.
  The Plaintiffs further seek to avoid the bar of Rooker-
Feldman by attempting to diminish the weight of the state
court decision. Indiana law commands that a “small claims
court shall not be a court of record.” Ind. Code § 33-11.6-1-4.
No. 02-2225                                                9

Indiana Rule of Small Claims Court 11(f) states that a
“judgment shall be res judicata only as to the amount
involved in the particular action and shall not be consid-
ered an adjudication of any fact at issue in any other ac-
tion or court.” The Plaintiffs argue that because the Small
Claims decision would have no preclusive effect in a sub-
sequent action, it is not entitled to deference under Rooker-
Feldman. But Plaintiffs’ argument merely reinforces our
belief that the state judgment carries the day here. The
judgment of the Small Claims Court is final with respect
to its amount, which is the only determination at issue
in the present case. Epps and Venable are attacking the
treble damages assessed by the state court as an “ex-
cess charge” under the IUCCC. Without reference to the
amount of the state court judgment, their suit has no
meaning.
  Epps and Venable’s argument that they may still be
able to obtain review of the Small Claims Court’s decision
in an Indiana state court supports our conclusion that
we have no jurisdiction over this state law claim. Reply
Br. at 21-22 (“Plaintiffs have a continuing right to seek
appellate review of the Small Claims Court’s Judg-
ment . . . . Plaintiffs have not lost their ability to chal-
lenge the Small Claims Court’s Judgment directly.”). The
Rooker-Feldman doctrine blocks the Plaintiffs’ attempt
to use the federal courts as a substitute appellate tribu-
nal for the state courts.


                            III.
  Epps and Venable cannot allege a “charge” sufficient to
support a violation of the IUCCC without a legally bind-
ing obligation to pay the treble damages award in ques-
tion. The treble damages award is enforceable only by
virtue of the state judgment assessing liability. There-
fore, we are asked to review and possibly reverse the
10                                                   No. 02-2225

judgment of a state court. The Rooker-Feldman doctrine
holds that we lack subject matter jurisdiction for such a
review.6 Accordingly, we VACATE the judgment of the
district court and REMAND with instructions to dismiss.

A true Copy:
       Teste:

                          ________________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




6
   Epps and Venable also requested, in the alternative, that we
certify certain questions of Indiana state law allegedly relevant
to the merits of this case to the Indiana Supreme Court for
resolution. Given that Messrs. Epps and Venable filed this
undeniably state law claim in federal court and then vigorously
fought to maintain supplemental jurisdiction in the district court,
we find this request somewhat disingenuous. If what the Plain-
tiffs argue is meritorious, and they can still attack the Small
Claims Court judgment in state court, then we will have done
them one better by dismissing this case and giving Epps and
Venable the opportunity to litigate this case in the appropriate
state forum.


                     USCA-02-C-0072—2-28-03